Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-23, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Kyoji US 20060294453 A1 (hereinafter Hirata) in view of Boone, Keith W. et al. US 20040243545 A1 (hereinafter Boone).
Re claims 1 and 18, Hirata teaches
1. A method for automatically generating a note summarizing (summary on GUI 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)… a conversation between a 5 patient and a healthcare provider, comprising:
providing on a workstation a tool for rendering an audio recording of the conversation; (GUI for audio and transcripts 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
(real time conversation extracting keywords and topics for multiple users as in speakers in element 906, candidates shown, relationship table mapping or linking transcript to audio and minutes/summary 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
providing links or a mapping between the extracted words or phrases in the note region and the portions of the transcript from which the extracted words or phrases originated whereby 15 the source and accuracy of the extracted words or phrases in the note region can be verified by a user of the workstation.  (user can edit after system begins extracting keywords and topics for multiple users as in speakers in element 906, candidates shown, relationship table mapping or linking transcript to audio and minutes/summary 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
However, while the conversational and transcript based topic extraction and summary aspects are taught by Hirata, the prior art fails to teach the context of conversation in the medical field:
a conversation between a 5 patient and a healthcare provider (Boone medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.


Re claims 2 and 19, Hirata teaches
2. The method of claim 1, wherein the extracted words or phrases are placed into appropriate categories or classifications in the note (such as and etc. can be any category 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medication (Boone medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.


Re claims 3 and 20, Hirata teaches
3. The method of claim 1, wherein the speakers are identified in the transcript.  (element 906 distinguished users, 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)

Re claim 4, Hirata teaches
(editable GUI 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)

Re claims 5 and 21, Hirata teaches
5. The method of claim 1, wherein the method further comprises the step of automatically generating suggestions of alternative words or phrases for words or phrases in the transcript and tools to approve, reject or provide feedback on the generated suggestions to thereby edit the transcript. 30  (user can edit the word/phrase suggestions directly 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)

Re claims 6 and 22, Hirata teaches
6. The method of claim 1, further comprising the step of rendering the note in a prose style.  (natural conversation is prose 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)


Re claims 7 and 23, Hirata teaches
(bullet as in ordered list analogously shown such as using timestamps 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)

Re claim 8, Hirata teaches
8. The method of claim 1, wherein words or phrases in the transcript relating to symptoms or attributes of such symptoms are grouped and classified together within the note.5  (Varying topics 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medical contexts such as symptom, medications, etc (Boone medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.

Re claim 9, Hirata teaches
9. The method of claim 8, wherein the note is editable to change classifications and groupings of symptoms and symptom attributes.  (topics and groups 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medical contexts such as symptom, medications, etc (Boone medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.


Re claim 11, Hirata fails to teach
(Boone medical/clinical issues, provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.


Re claim 12, Hirata teaches
12. The method of claim 1, further comprising the step of displaying an emailable or SMS- ready list of patient instructions, including features for editing the list of instructions, adding new instructions from a list of (features for editing a list 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medical contexts such as symptom, medications, etc (Boone patient data includes instructions in some capacity, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.

Re claims 13 and 25, Hirata teaches
13. The method of claim 1, further comprising displaying a minimized icon on a display of an electronic health record screen which, when activated, toggles to the audio recording of the conversation and (GUI with icon to retrieve audio 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medical contexts such as symptom, medications, etc (Boone medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.


Re claims 14 and 26, Hirata fails to teach
14. The method of claim 1, further comprising displaying on the workstation interface a search tool to search for words or phrases to insert into the note.  (Boone search tool for words, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)



Re claims 15 and 27 Hirata fails to teach 
15. The method of claim 1, further comprising displaying on the workstation interface a 30 smart search tool permitting searching across the transcript and note for words or phrases identical to and equivalent to a word or phrase entered into the smart search tool.  (Boone search tool for words, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and GUI edit and viewing options of Hirata are improved to be specific to a medical field when topic is extracted, including a search feature 

Re claim 16, Hirata fails to teach
 16. The method of claim 1, further comprising the step of providing a tool for downloading the transcript and note to the workstation.21  (Boone, saving or downloading data, search tool for words, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, including a search feature based on updated data for a patient/provider to access as is known in general database GUI based searching.


Re claims 17 and 28, Hirata fails to teach
 17. The method of claim 14, wherein the search tool integrates smart phrase or dot phrase search shortcuts present in the electronic health record of the patient. (Boone search tool for words, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)



Re claim 29, Hirata teaches
29. The system of claim 28, further comprising a microphone for recording the conversation. (real time microphone 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)


Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Kyoji US 20060294453 A1 (hereinafter Hirata) in view of Boone, Keith W. et al. US 20040243545 A1 (hereinafter Boone) and further in view of Gubin; Maxim et al. US 9881010 B1 (hereinafter Gubin).
Re claims 10 and 24, the combination while teaching suggestions and n-best ranking fails to teach
(Gubin displaying probabilistic/score results col 6 lines 1-13 and col 13 lines 15-15 with fig. 2 and 4b)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata in view of Boone to incorporate the above claim limitations as taught by Gubin to allow for improvements of the combination to show the range of confidence in n-best suggestions such that the user can visually see if there is a very close competition for the top results versus severe separation thereby eliminating error by providing the use an opportunity to proceed to edit. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov